EXHIBIT 10.7

QUANEX BUILDING PRODUCTS CORPORATION

ANNUAL INCENTIVE AWARD AGREEMENT

«FIRST_NAME» «MI» «LAST_NAME»

Grantee

 

Date of Award:

   <<                            >>

Individual Incentive Target:

   <<    >>Percent (<<    >>%)

Threshold, Target, and Maximum Milestones, Performance Goals and Weighting

   Set forth in Exhibit A

ANNUAL INCENTIVE AWARD

1. GRANT OF ANNUAL INCENTIVE AWARD. The Compensation Committee (the “Committee”)
of the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2008 Omnibus Incentive Plan, as amended (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above, an Annual Incentive Award under the Plan on the terms
and conditions set forth in this Annual Incentive Award Agreement (this
“Agreement”).

Under this Annual Incentive Award you have an opportunity to earn an incentive
cash payment based upon the achievement of the Performance Goals assigned to you
by the Committee and set forth on Exhibit A attached hereto for the one-year
period beginning             , 20    , and ending                     , 20    
(the “Performance Period”), as compared with the Threshold Milestone, Target
Milestone and Maximum Milestone established for you by the Committee for the
Performance Period and set forth on Exhibit A attached hereto.

2. FUNDING AND DETERMINATION. Notwithstanding anything to the contrary provided
herein, in order for any amounts to be paid out in connection with this
Agreement, [insert the metric goal that must be achieved for funding of bonus
pool] (the “Performance Hurdle”). If the Performance Hurdle is met, then the
total bonus pool for all 20     Annual Incentive Awards is funded at the maximum
bonus opportunity level for each grantee of an Annual Incentive Award.

If the Performance Hurdle is met, the Committee will use the framework set forth
in Exhibit A as a guideline for determining the extent to which Performance
Goals were achieved, and your resulting Achieved Annual Incentive.

3. ACHIEVED INDIVIDUAL INCENTIVE. The aggregate amount payable to you under this
Agreement as your Annual Incentive Award for the Performance Period is equal to
your Achieved Individual Incentive for the Performance Period multiplied by your
Salary (as defined below) for the Performance Period. The term “Achieved
Individual Incentive” means the amount determined by the Committee using the
following guidelines below:

3.1 If (a) the Target Milestones are achieved for the Performance Period (but
the Maximum Milestones are not achieved for the Performance Period) and (b) you
remain in the active employ of the Company Group through the last day of the
Performance Period (except as otherwise provided in this Agreement), then the
Achieved Individual Incentive will be equal to the Individual Incentive Target
set forth above multiplied by the [number][fraction]     .

3.2 If (a) the Maximum Milestones are achieved for the Performance Period and
(b) you remain in the active employ of the Company Group through the last day of
the Performance Period (except as otherwise provided in this Agreement), then
the Achieved Individual Incentive will be equal to the Individual Incentive
Target set forth above multiplied by [number][fraction]     .

 

      Annual Incentive Award



--------------------------------------------------------------------------------

3.3 If (a) the Threshold Milestones are achieved for the Performance Period (but
the Target Milestones are not achieved for the Performance Period) and (b) you
remain in the active employ of the Company Group through the last day of the
Performance Period (except as otherwise provided in this Agreement), then the
Achieved Individual Incentive will be equal to the Individual Incentive Target
set forth above multiplied by [number][fraction]     .

3.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.

For example, assume that the Committee grants an employee an annual incentive
award under the Plan that is contingent upon achieving Performance Goal A and
Performance Goal B, weighting the importance of the goals equally as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Performance Goal. The Individual Incentive Target is 1 if
the Target Milestones are met, 2 if the Maximum Milestones are met and  3⁄4 if
the Threshold Milestones are met. Finally, assume that the employee is awarded
an Annual Incentive Award with an Individual Incentive Target of 100%, a Salary
of $100,000 during the Performance Period, is continuously employed by the
Company throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the employee
under the award is $175,000, which is determined as follows: .The amount payable
to the employee with respect to Performance Goal A is $100,000 (50% (Performance
Goal Percentage) x $100,000 (Salary) x 100% (Individual Incentive Target) x 2 =
$100,000), and the amount payable to the employee with respect to Performance
Goal B is $75,000 (50% (Performance Goal Percentage) x $100,000 (Salary) x 100%
(Individual Incentive Target) x 1.5 = $75,000).

3.5 The term “Salary” means the cash amounts paid or payable by the Company
Group to you as regular compensation for services rendered during the
Performance Period (whether or not deferred), exclusive of bonuses, awards,
reimbursement of expenses and fringe benefits.

3.6 The Committee may not increase the amount payable under this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, in its
sole discretion, the Committee may reduce your Individual Incentive Target and
reduce the amount of the Incentive Award payable under this Agreement.

3.7 Except as set forth in Exhibit A, if the Performance Hurdle is not achieved
for the Performance Period, then the Award shall lapse with respect to such
portion(s) and be forfeited without consideration as of the last day of the
Performance Period.

3.8 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons.

4. PAYMENT. Any amount payable to you pursuant to this Agreement will be paid to
you by the legal entity that is a member of the Company Group and that is
classified by the Company Group as your employer (the “Employer”) as soon as
practicable after the end of the Performance Period but no later than March 15
of the calendar year in which the Performance Period ends (the “Payment Date”).

5. SEPARATION FROM SERVICE. Notwithstanding anything to the contrary in this
Agreement, the following provisions will apply in the event of your Separation
from Service (within the meaning of Section 409A (your “Separation from
Service”)) from the Company and all Affiliates (the “Company Group”), before the
last day of the Performance Period.

 

   2    Annual Incentive Award



--------------------------------------------------------------------------------

5.1 Separation from Service Generally. Except as otherwise expressly provided to
the contrary in this Section 5, in the event of your Separation from Service,
all of your rights in this Agreement, including all rights to the Annual
Incentive Award, will lapse and be completely forfeited without consideration on
the date your employment terminates.

5.2 Change in Control. If a Change in Control of the Company occurs on or before
the Ending Date, you do not incur a Separation from Service prior to that time,
and the successor company in the Change in Control does not otherwise assume or
substitute for the award granted hereby, then ten (10) business days after the
closing date of the Change in Control of the Company, the Company or its
successor will pay to you an amount in cash equal to the product of (A) the
greater of (i) the Target Annual Incentive that would be paid to you under this
Agreement or (ii) the Annual Incentive actually paid to you under an Annual
Incentive Award granted to you for the fiscal year preceding the fiscal year in
which the Change in Control occurs (including any deferred portion thereof), and
(B) a fraction, the numerator of which is the number of days in the current
fiscal year through the closing date of the Change in Control and the
denominator of which is 365. Notwithstanding anything to the contrary contained
in this Agreement or the Plan, if following the commencement of any discussion
with a third person that ultimately results in a Change in Control of the
Company, (i) your employment with the Company is terminated, (ii) you are
removed from any material duties or position with the Company, (iii) your base
salary is reduced, or (iv) your target annual bonus is reduced to an amount less
than the target bonus paid to you during the previous fiscal year, then for all
purposes of this Agreement, such Change in Control of the Company shall be
deemed to have occurred on the date immediately prior to the date of such
termination, removal, or reduction.

5.3 Disability. In the event of your Separation from Service due to your
Disability before the last day of the Performance Period, then the Employer will
pay to you in cash an amount equal to the product of (1) and (2) where (1) is
the amount you would have received under this Agreement if you had not incurred
a Separation from Service before the end of the Performance Period and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period. Any amount
payable pursuant to this Section 5.3 will be paid by the Employer to you on the
Payment Date.

5.4 Death. In the event of your Separation from Service due to your death before
the last day of the Performance Period, then the Employer will pay to your
estate in cash an amount equal to the product of (1) and (2) where (1) is the
amount you would have received under this Agreement if you had not incurred a
Separation from Service before the end of the Performance Period and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period. Any amount
payable pursuant to this Section 5.4 will be paid by the Employer to your estate
on the Payment Date.

5.5 Retirement. In the event of your Separation from Service due to your
Retirement before the last day of the Performance Period, then the Employer will
pay to you in cash an amount equal to the product of (1) and (2) where (1) is
the amount you would have received under this Agreement if you had not incurred
a Separation from Service before the end of the Performance Period and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date of your Separation from Service and the
denominator of which is the number of days in the Performance Period. Any amount
payable pursuant to this Section 5.5 will be paid by the Employer to you on the
Payment Date. For purposes of this Section 5.5 “Retirement” means your voluntary
Separation from Service on or after the date on which (a) you are age 65 or
(b) you are age 55 and have five years of service with the Company Group.

 

   3    Annual Incentive Award



--------------------------------------------------------------------------------

6. TAX WITHHOLDING. To the extent that the receipt of this Agreement or payment
pursuant to this Agreement results in income, wages or other compensation to you
for any income, employment or other tax purposes with respect to which the
Employer has a withholding obligation, you shall deliver to the Employer at the
time of such receipt or payment, as the case may be, such amount of money as the
Employer may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Employer is authorized to withhold
from any payment under this Agreement or from any cash or stock remuneration or
other payment then or thereafter payable to you by the Company Group any tax
required to be withheld by reason of such taxable income, wages or compensation.

7. NONTRANSFERABILITY. Your rights under this Agreement and to any Annual
Incentive Award that may be payable to you under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company Group shall not be bound thereby.

8. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Annual
Incentive Award shall not affect in any way the right or power of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

9. NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

10. LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

11. REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS. To the
extent permitted by law, and as determined by the Board in its judgment, the
Company may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement; and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your cash payment for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. If there are multiple performance metrics and
one is more readily calculable to determine whether a lower payment should have
been made, then the same ratio or percentage applicable for the readily
calculable metric shall be applied to the other metric(s) so that the entire
bonus amount is recovered on a pro-rata basis to the event. No reimbursement
shall be required if such material restatement was caused by or resulted from
any change in accounting policy or rules.

 

   4    Annual Incentive Award



--------------------------------------------------------------------------------

12. AGREEMENT TO REPAYMENT OF PERFORMANCE BASED INCENTIVE COMPENSATION WHEN
PAYMENTS ARE REQUIRED UNDER FEDERAL LAW OR THE RULES OF AN EXCHANGE: Employee
acknowledges that the Company is a publicly-traded entity subject to the laws
and regulations of the United States Securities and Exchange Commission, as well
as the requirements of the New York Stock Exchange. The Employee further
acknowledges that the Company’s approved form agreements for performance-based
incentive compensation granted to Employee contain certain “clawback” terms and
provisions. Employee agrees to the terms and conditions of any policy adopted by
the Company to comply with, or any decision of the Company to adhere to, any
requirement or policy of the New York Stock Exchange (or any other exchange on
which the securities of the Company are listed) pursuant to Section 10D of the
Securities Exchange Act of 1934 (the “Policy”) from this point forward for any
grants made previously or in the future. Section 10D provides for the recovery
of incentive-based compensation that has been erroneously granted, earned,
vested or paid because of one or more errors that are material in the financial
statements of the Company. To the extent such Policy requires the repayment or
recovery of incentive-based compensation granted to, or earned or received by
Employee, or in which the Employee vested, whether granted, vested, earned or
paid pursuant to any past or future award agreements or any other plan of
incentive-based compensation maintained in the past or adopted in the future by
the Company, Employee agrees to the forfeiture, recovery or repayment of such
amounts to the extent required by such Policy.

13. EMPLOYER LIABLE FOR PAYMENT. The Employer is liable for the payment of any
amounts that become due under this Agreement.

14. SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments
made hereunder are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this Award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the payment made pursuant to the Plan, and (b) in deciding to
enter into this Agreement, you are relying on your own judgment and the judgment
of the professionals of your choice with whom you have consulted. By accepting
this Award, you thereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the Award and this Agreement.

15. DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF YOU ARE A SPECIFIED EMPLOYEE (WITHIN THE MEANING
OF SECTION 409A) (A “SPECIFIED EMPLOYEE”) AND THE COMPANY DETERMINES THAT A
PAYMENT HEREUNDER IS NOT PERMITTED TO BE PAID ON THE DATE SPECIFIED WITHOUT THE
IMPOSITION OF ADDITIONAL TAXES, INTEREST OR PENALTIES UNDER SECTION 409A, THEN
NO PAYMENTS SHALL BE MADE TO YOU PURSUANT TO THIS AWARD DUE TO A SEPARATION FROM
SERVICE FOR ANY REASON BEFORE THE EARLIER OF THE DATE THAT IS SIX MONTHS AND A
DAY AFTER THE DATE ON WHICH YOU INCUR SUCH SEPARATION FROM SERVICE (THE “SIX
MONTH DELAY PERIOD”) OR FIVE BUSINESS DAYS FOLLOWING THE DATE OF YOUR DEATH.

16. PAYMENT TO RABBI TRUST IN CONNECTION WITH DELAYED PAYMENT. If the Company
determines in its sole discretion that you are a Specified Employee as of any
Payment Date and that Section 409A applies as set forth in Section 13 of this
Agreement, then any such portion payable during the Six-Month Delay Period shall
be transferred to a rabbi trust (which shall be a rabbi trust previously created
by the Company that contains other amounts of deferred compensation payable by
the Company or a rabbi trust created by the Company or its successor) as soon as
administratively feasible

 

   5    Annual Incentive Award



--------------------------------------------------------------------------------

following the occurrence of the event giving rise to your right to such payment,
except to the extent such transfer would subject you to penalties under the
funding restriction provisions of Section 409A, as amended by the Pension
Protection Act of 2006, and such amounts (together with earnings thereon
determined in accordance with the terms of the trust agreement) shall be
transferred from the trust to you upon the earlier of (i) the expiration of the
Six-Month Delay Period, or (ii) any other earlier date permitted under Section
409A.

17. TAX-BASED PROGRAM CRITERIA. The Plan is designed to conform to the
requirements of Section 162(m) of the Internal Revenue Code, which limits the
amount the Company can deduct for non-performance-based compensation.
Performance-based compensation meeting the requirements of the Internal Revenue
Code is not subject to this limit. The Award granted hereby is intended to meet
these requirements so that the Company can deduct this element of compensation.

18. MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

In accepting the Annual Incentive Award set forth in this Agreement you accept
and agree to be bound by all the terms and conditions of the Plan and this
Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION

 

[Name and Title of Executing Officer] AGREED AND ACCEPTED:

 

Name (please print):

 

   6    Annual Incentive Award



--------------------------------------------------------------------------------

Exhibit A

[Applicable Scorecard To Be Determined Annually]

 

   7    Annual Incentive Award